—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Beldock, J), rendered March 12, 1990, convicting him of assault in the first degree and (2) a judgment of the same court (Juviler, J), rendered June 13, 1990, convicting him of murder in the second degree, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the voluntariness of the defendant’s confession beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts were not against the weight of the evidence *716(see, CPL 470.15 [5]). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.